Case 8:19-cr-OO400-AVFJ-TGW Document 20 Filed 09/10/19 Page 1 of 18 PagelD 36

AF Approval Chief Approval { OH

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. caseno, 8:19-@r- Y00-7- 0d TEW
MARK EDWARD ALLEN
PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, MARK EDWARD ALLEN, and the attorney for
the defendant, Alec Hall, Esq., mutually agree as follows:
A. Particularized Terms
1. Count Pleading To
The defendant shall enter a plea of guilty to Count One of the
Information. Count One charges the defendant with attempted malicious
destruction of United States government property by means of an explosive, in
violation of 18 U.S.C. § 844(f(1).
2. Minimum and Maximum Penalties
Count One is punishable by a mandatory minimum term of

imprisonment of at least 5 years and up to 20 years, a fine of up to $250,000, a

term of supervised release of not more than five. years, and a special

Defendant’s Initials Te

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 2 of 18 PagelD 37

assessment of $100.With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offenses, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offenses, or to the community, as set forth below.

3, Alleyne v. United States and Apprendi v. New Jersey

 

Under Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v.
New Jersey, 530 U.S, 466 (2000), the defendant is subject to a mandatory
minimum sentence of 5 years’ imprisonment and a maximum sentence of 20
years’ imprisonment as to Count One because the following facts have been
admitted by the defendant and are established by this plea of guilty: The
defendant maliciously attempted to use an improvised explosive device to
damage or destroy property of the United States by placing that device on an
entrance gate owned and possessed by the United States Department of
Veterans Affairs.

4. Elements of the Offense

 

The defendant acknowledges understanding the nature and
elements of the offense with which he has been charged and to which he is
pleading guilty. The elements of Count One are:

First: The defendant maliciously attempted to damage or destroy
a building, vehicle, or other personal or real property in

whole or in part owned or possessed by, or leased to, the
United States or any department of agency thereof; and

Defendant’s Initials Yee 2

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 3 of 18 PagelD 38

Second: The defendant did so by means of fire or an explosive.

5. Indictment Waiver
Defendant will waive the right to be charged by way of
indictment before a federal grand jury.
6. No Further Charges
If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
7. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
‘defendant's applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will

not be allowed to withdraw from the plea of guilty.

Defendant’s Initials Ye. 3

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 4 of 18 PagelD 39

8. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3E1. 1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,

or otherwise.

Defendant’s Initials Ve 4

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 5 of 18 PagelD 40

9. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 981(a), 18 U.S.C. § 844(c), and 28 U.S.C. §
2461(c), whether in the possession or control of the United States, the
defendant, or the defendant's nominees.

The defendant also hereby agrees to waive all constitutional,
statutory and procedural challenges in any manner (including direct appeal,
habeas corpus, or any other means) to any forfeiture carried out in accordance
with this Plea Agreement on any grounds, including that the forfeiture
described herein constitutes an excessive fine, was not properly noticed in the
charging instrument, addressed by the Court at the time of the guilty plea,
announced at sentencing, or incorporated into the judgment.

If the United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture
will satisfy the notice requirement and will be final as to the defendant at the
time it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written

judgment at any time pursuant to Rule 36.

Defendant’s Initials Web. | 5

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 6 of 18 PagelD 41

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing. To that end, the
defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from ‘any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the defendant’s tax returns for
the previous five years. The defendant agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant further agrees to be
interviewed by the government, prior to and after sentencing, regarding such
assets and their connection to criminal conduct. The defendant further agrees
to be polygraphed on the issue of assets, if it is deemed necessary by the
United States. The defendant agrees that Federal Rule of Criminal Procedure
11 and USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the

defendant’s sentencing. In addition to providing full and complete

Defendant’s Initials Tel 6

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 7 of 18 PagelD 42

information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns

until the agreed forfeiture, including any agreed money judgment amount, is

collected in full-

Defendant’s Initials Let 7

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 8 of 18 PagelD 43

B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

‘The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offenses, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(L): and the Court may order the defendant
to make restitution to any victim of the offenses, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are
dismissed pursuant to this agreement. The defendant further understands that
compliance with any restitution payment plan imposed by the Court in no
way precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not
limited to, garnishment and execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the defendant's restitution obligation is
satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing. The defendant understands that

this agreement imposes no limitation as to fine.

Defendant’s Initials Tite. 8

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 9 of 18 PagelD 44

2. Supervised Release

The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.

4, Sentencing Information

 

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any

misstatements or inaccuracies. The United States further reserves its right to

 
Case 8:19-cr-O0400-WFJ-TGW Document 20 Filed 09/10/19 Page 10 of 18 PagelD 45

make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(Gi), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information

concerning the defendant, for the purpose of making any recommendations to

jet

 
Case 8:19-cr-O0400-WFJ-TGW Document 20 Filed 09/10/19 Page 11 of 18 PagelD 46

the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. The defendant further understands and acknowledges that
any discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly

reserves the right to support and defend any decision that the Court may make

1

11

 
Case 8:19-cr-O0400-WFJ-TGW Document 20 Filed 09/10/19 Page 12 of 18 PagelD 47

with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).

8. Middle District of Florida Agreement

It is further understood that this agreement is limited to the

Office of the United States Attorney for the Middle District of Florida and

cannot bind other federal, state, or local prosecuting authorities, although this

Y

12

 
Case 8:19-cr-O0400-WFJ-TGW Document 20 Filed 09/10/19 Page 13 of 18 PagelD 48

office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement

This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

10. Voluntariness

The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the

right to be tried by a jury with the assistance of counsel, the right to confront

 
Case 8:19-cr-O0400-WFJ-TGW Document 20 Filed 09/10/19 Page 14 of 18 PagelD 49

and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would

be able to prove those specific facts and others beyond a reasonable doubt.

14

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 15 of 18 PagelD 50

FACTS

The defendant, Mark Edward Allen, attempted to maliciously
damage or destroy property owned in whole or in part by the United States
Department of Veterans Affairs by means of an improvised explosive
device.

On or about May 6, 2019, an employee at the Bay Pines
Veterans Administration (“VA”) Hospital reported to the VA Police
Department (“VAPD”) that a suspicious object (the “Hoax IED”) had
been found on VA hospital property. The Bay Pines VA Hospital is located
in Bay Pines, Florida, which is within the Middle District of Florida, and it
operates on land owned or possessed by, or leased to, the United States, or
any department or agency thereof, namely the VA.

Bomb technicians from the Tampa Police Department
(“TPD”) and the Federal Bureau of Investigation (“FBI”) responded to the
Bay Pines VA Hospital and inspected the Hoax IED via robot. Bomb
technicians determined that the Hoax IED was approximately the size of a
water bottle, wrapped with black tape, and had the following attached
note: “no problem just want 2 B heard!!!” Ultimately, the bomb technicians
determined that the Hoax IED did not contain explosives and
disassembled it for evidence collection and processing.

15

 
Case 8:19-cr-O0400-WFJ-TGW Document 20 Filed 09/10/19 Page 16 of 18 PagelD 51

On or about May 29, 2019, bomb technicians from the TPD
and FBI responded to another call from the Bay Pines VA Hospital about
another suspected IED that had been found on VA hospital property (the
“VA Hospital IED”). After arriving at the Bay Pines VA Hospital, bomb
technicians used. an x-ray tool to determine the make-up, components, and
contents of the VA Hospital IED. The x-ray revealed, among other
components, a 9-volt battery, electrical wires, BB-like pellets, an
improvised initiator, explosive powder, and a clothes-pin switch. The FBI’s
explosives laboratory determined that the VA Hospital IED was an actual
IED, also known as a destructive device or homemade bomb, which if
properly assembled and initiated, was capable of causing property damage,
and personal injury and/or death. As a result, the VA Hospital IED is a
“destructive device” as that term is defined by federal law.

As part of the investigation into both the Hoax IED and VA
Hospital IED, the FBI obtained video-surveillance footage from the VA
Hospital. The video surveillance shows the defendant carefully placing the
VA Hospital IED on a gate—specifically the mechanism that locks, opens,
and closes the gate—which is located on real property owned and used by
the VA. That gate controls vehicular and pedestrian access to the VA

Hospital and is, itself, VA property.

ye

 
Case 8:19-cr-00400-WFJ-TGW Document 20 Filed 09/10/19 Page 17 of 18 PagelD 52

On May 31, 2019, a female complainant called the St.
Petersburg Police Department and reported that the defendant had made a
bomb at his home in St. Petersburg, Florida (the “St. Pete IED”). The
complainant explained that, while the defendant was sleeping, she took the
St. Pete IED from the defendant’s home, placed it in the trunk of her car,
and drove to a friend’s house because she was scared. Ultimately, TPD and
FBI bomb technicians determined that the St. Pete IED consisted of a tube
filled with a light bulb (the improvised initiator), electrical wires, BB-like
pellets, and an explosive powder. Like the VA Hospital IED, the St. Pete
IED was a “destructive device” as that term is defined by federal law.

After finding the Hoax IED, the VA Hospital IED, and the
St. Pete IED, the FBI executed a search warrant at the defendant’s home in
St. Petersburg, Florida, on June 1, 2019. During the search, law-
enforcement personnel discovered at least seven additional completed and
partially-completed improvised explosive devices that meet the federal
definition of “destructive device.” Law-enforcement personnel also found
evidence related to the construction of destructive devices: black powder,

wires, batteries, hollow tubes, and, among other things, BB-like pellets.

(st

17

 
Case 8:19-cr-O0400-WFJ-TGW Document 20 Filed 09/10/19 . Page 18 of 18 PagelD 53

12. Entire Agreement

This plea agreement constitutes the entire agreement between the

government and the defendant with respect to the aforementioned guilty plea

and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully  S its terms.

PB ny or sed 8.
DATED this day of foes

   

 

Atec Hall, Esq.
Attorney for Defendant

18

 
   

MARIA CHAPA LOPEZ
Unt ed States Attorney

  

 

Danie Forge
Assistant United States Attorney

(hin orm

Cherie L. Krigsmat/

Assistant United States Attorney
Chief, National Security and
Cybercrimes Section

 
